October 16, 2008

Mr. Michael Huseby
3 Windham Court
Muttontown, NY 11545
 
Dear Mike:

This letter will confirm the terms of your continued employment by Cablevision
Systems Corporation (the “Company”).

Your title continues to be Executive Vice President and Chief Financial Officer
and you continue to report to the Chief Executive Officer. You agree to devote
substantially all of your business time and attention to the business and
affairs of the Company.

Your annual base salary will be a minimum of $950,000, subject to review and
potential increase by the Company in its sole discretion. You will also be
eligible to participate in our discretionary annual bonus program with an annual
target bonus opportunity equal to 90% of salary. Bonus payments are based on
actual salary dollars paid during the year and depend on a number of factors
including Company, unit and individual performance. However, the decision of
whether or not to pay a bonus, and the amount of that bonus, if any, is made by
the Company in its sole discretion. Bonuses are typically paid early in the
subsequent calendar year. In order to receive a bonus, you must be employed by
the Company at the time bonuses are being paid. Your annual base salary and
annual bonus target (as each may be increased from time to time in the Company’s
sole discretion) will not be reduced during the term of this letter.

You will also be eligible to participate in such equity and other long-term
incentive programs that are made available to similarly situated executives at
the Company. Any such awards would be subject to actual grant to you by the
Compensation Committee of the Board of Directors of the Company in its sole
discretion, would be pursuant to the applicable plan document and would be
subject to terms and conditions established by the Compensation Committee in its
sole discretion that would be detailed in separate agreements you would receive
after any award is actually made.

You will also remain eligible for our standard benefits programs at the levels
that are made available to similarly situated executives at the Company.
Participation in our benefits programs is subject to meeting the relevant
eligibility requirements, payment of the required premiums and the terms of the
plans themselves.

Mr. Michael Huseby
October 16, 2008
Page 2



If your employment with the Company is terminated prior to the second
anniversary of the date first written above (i) by the Company (other than for
“Cause”) or (ii) by you for “Good Reason” (other than if “Cause” then exists)
then, subject to your execution and the effectiveness of a severance agreement
to the Company’s satisfaction (including, without limitation, non-compete
(limited to one year), non-disparagement, non-solicitation, confidentiality, and
further cooperation obligations and restrictions on you as well as a general
release by you of the Company and its affiliates), the Company will provide you
with the following:
 


 

(1)

Severance in an amount to be determined by the Company (the “Severance Amount”),
but in no event less than two (2) times the sum of your annual base salary and
your annual target bonus as in effect at the time your employment terminates.
Sixty percent (60%) of the Severance Amount will be payable to you on the
six-month anniversary of the date your employment so terminates (the
“Termination Date”) and the remaining forty percent (40%) of the Severance
Amount will be payable to you on the twelve-month anniversary of the Termination
Date;

 

(2)

A prorated bonus based on the amount of your base salary actually earned by you
during the calendar year through the Termination Date, provided that such bonus,
if any, will be payable to you if and when such bonuses are generally paid to
similarly situated employees and will be based on your then current annual
target bonus as well as Company and your business unit performance as determined
by the Company in its sole discretion, but without adjustment for your
individual performance;

 

(3)

Any restricted shares granted to you by the Company prior to the date of this
letter (to the extent then still outstanding and not previously forfeited) shall
fully vest and all restrictions related thereto shall be eliminated, provided
that you and such shares shall continue to remain subject to all applicable
securities laws and regulations; and

 

(4)

A prorated “Target Award” amount of the performance awards granted to you prior
to the date of this letter (to the extent then still outstanding and not
previously forfeited) shall vest based on the number of full months of the
three-calendar year “Performance Period” of the relevant award that you were
employed by the Company; provided that such prorated “Target Award” amount shall
continue to be subject to adjustment based on the attainment of the performance
“Objectives” in accordance with the terms of the relevant award and will be
payable to you only to the extent that, and at the time that, such awards are
otherwise payable in accordance with their terms.

Mr. Michael Huseby
October 16, 2008
Page 3



In connection with any termination of your employment, except as specifically
provided above, all of your outstanding equity and cash incentive awards shall
be treated in accordance with their terms.

For purposes of this letter, “Cause” means, as determined by the Compensation
Committee, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.

For purposes of this letter, “Good Reason” means that (1) without your consent,
(A) your base salary or annual target bonus (as each may be increased from time
to time in the Compensation Committee’s sole discretion) is reduced, (B) you are
no longer Chief Financial Officer of the Company or (C) you report directly to
someone other than the Chairman of the Board of Directors, Chief Executive
Officer, President or a Vice Chairman of the Company, (2) you have given the
Company written notice, referring specifically to this letter and definition,
that you do not consent to such action, (3) the Company has not corrected such
action within 30 days of receiving such notice, and (4) you voluntarily
terminate your employment with the Company within 90 days following the
happening of the action described in subsection (1) above.

This letter does not constitute a guarantee of employment for any definite
period. Your employment is at will and may be terminated by you or the Company
at any time, with or without notice or reason.

The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation. If any payment otherwise due to you
hereunder would result in the imposition of the excise tax imposed by Section
4999 of the Internal Revenue Code, the Company will instead pay you either (i)
such amount or (ii) the maximum amount that could be paid to you without the
imposition of the excise tax, depending on whichever amount results in your
receiving the greater amount of after-tax proceeds. In the event that the
payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you until the reduction
specified is achieved.

If and to the extent that any payment or benefit under this letter, or any plan,
award or arrangement of the Company or its affiliates, is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the Internal Revenue Code (“Section 409A”) and is payable to you by
reason of your termination of employment, then (a) such payment or benefit shall
be made or provided to you only upon a “separation from service” as defined for
purposes of Section 409A under

Mr. Michael Huseby
October 16, 2008
Page 4



applicable regulations and (b) if you are a “specified employee” (within the
meaning of Section 409A as determined by the Company), such payment or benefit
shall not be made or provided before the date that is six months after the date
of your separation from service (or, if earlier than the expiration of such six
month period, the date of death). Any amount not paid or benefit not provided in
respect of the six month period specified in the preceding sentence will be paid
to you in a lump sum or provided to you as soon as practicable after the
expiration of such six month period.

To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

More information regarding your employment is contained in the Company’s
Employee Handbook.

This letter is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This letter shall inure to the benefit of and be
enforceable by your legal representatives. This letter shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any matter relating to this letter.

This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.

Both the Company and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State of New York solely in respect of the interpretation
and enforcement of the provisions of this letter, and each of us hereby waives,
and agrees not to assert, as a defense that either of us, as appropriate, is not
subject thereto or that the venue thereof may not be appropriate. We each hereby
agree that mailing of process or other papers in connection with any such action
or proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.

This letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
letter shall not

Mr. Michael Huseby
October 16, 2008
Page 5



affect the validity or enforceability of any other provision of this letter. It
is the parties’ intention that this letter not be construed more strictly with
regard to you or the Company.

You agree to keep this letter and its terms strictly confidential (unless it is
made public by the Company); provided that (1) you are authorized to make any
disclosure required of you by any federal, state or local laws or judicial
proceedings, after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law) and (2) you are authorized to disclose this letter and its terms to your
legal, financial and tax advisors and your representatives may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this letter and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment or
structure.

This letter reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes all prior
understandings and agreements (including, without limitation, that certain
employment agreement dated April 28, 2006).

This letter will automatically terminate, and be of no further force or effect,
on the second anniversary of the date first written above (other than with
respect to rights to payments, which, by the terms of this letter, explicitly
arose before such date).

Sincerely,

/s/ Hank J. Ratner

Hank J. Ratner
Title:    Vice Chairman
Date:    October 16, 2008





Accepted and Agreed:
 
/s/ Michael Huseby           
Michael Huseby
Date:  October 17, 2008
 

